Summary - MyCase                                                                                                                         Page 1 of 2
               Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 1 of 10 PageID #: 5


                               This is not the official court record. Official records of court proceedings may only be
                               obtained directly from the court maintaining a particular record.


  CALVIN JACKSON v. REGIONS BANK
   Case Number                  49D11-1901-PL-001644

   Court                        Marion Superior Court, Civil Division 11

   Type                         PL - Civil Plenary

   Filed                        01/11/2019

   Status                       01/11/2019 , Pending  (active) 


  Parties to the Case
   Defendant REGIONS BANK

   Plaintiff      JACKSON, CALVIN


  Chronological Case Summary
    01/11/2019    Case Opened as a New Filing

    01/14/2019          Complaint/Equivalent Pleading Filed
                  COMPLAINT

                  Filed By:               JACKSON, CALVIN
                  File Stamp:             01/11/2019

    01/14/2019          Subpoena/Summons Filed
                  SUMMONS

                  Filed By:               JACKSON, CALVIN
                  File Stamp:             01/11/2019


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any balance due
    does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances shown, please
    contact the Clerk’s Office.

  JACKSON, CALVIN
  Plaintiff

               Balance Due (as of 03/13/2019)
               0.00

               Charge Summary
                 Description                                                           Amount             Credit             Payment
                 Court Costs and Filing Fees                                           157.00             0.00               157.00

               Transaction Summary
                 Date                Description                                       Amount
                 01/14/2019          Transaction Assessment                            157.00
                 01/14/2019          Electronic Payment                                (157.00)

                                                                EXHIBIT A
https://public.courts.in.gov/mycase/                                                                                                      3/13/2019
Summary - MyCase                                                                                                       Page 2 of 2
              Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 2 of 10 PageID #: 6


                            This is not the official court record. Official records of court proceedings may only be
                            obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                    3/13/2019
                           49D11-1901-PL-001644                         Filed: 1/11/2019 3:03 PM
Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 3 of 10 PageID  #: 7            Clerk
                                     Marion Superior Court, Civil Division 11                    Marion County, Indiana




 STATE OF INDIANA               )         IN THE MARION CIRCUIT/SUPERIOR COURT
                                )
 COUNTY OF MARION               )         CASE NO


 CALVIN JACKSON

                        Plaintiff,                          NO.

        v.                                                  JURY TRIAL DEMANDED

 REGIONS BANK

                        Defendant.




                                               COMPLAINT

                                         Preliminary Statement

        Plaintiff, Calvin Jackson, by hisr undersigned counsel, for this Complaint against Regions

 Bank, and its present, former, or future direct and indirect parent companies, subsidiaries,

 affiliates, agents, and/or other related entities (hereinafter referred to as “Defendant” or

 “Regions”), alleges as follows:

                                        NATURE OF ACTION

 1. Plaintiff brings this action against Regions for violations of the Telephone Consumer

    Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
                                                  PARTIES

 2. Plaintiff, Calvin Jackson (“Plaintiff”), is a natural person and a citizen of Indiana, residing in

    Marion County, Indiana.

 3. Defendant is a domestic for-profit corporation doing business in Marion County, Indiana.

                                     JURISDICTION AND VENUE

 4. Federal and State Courts of Indiana have concurrent subject matter jurisdiction over

    Plaintiff’s actions brought under the TCPA.
Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 4 of 10 PageID #: 8




 5. This Court has personal jurisdiction over Defendant because it is headquartered and conducts

    business in the State of Indiana, and a substantial part of the wrongful acts alleged in this

    Complaint were committed in Indiana.

 6. Venue is proper because a substantial part of the events or omissions giving rise to Plaintiff’s

    claims occurred in Howard County.



      THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227

 7. In 1991, Congress enacted the TCPA in response to a growing number of consumer

    complaints regarding certain telemarketing practices.

 8. The TCPA makes it unlawful “to make any call (other than a call made for emergency

    purposes or made with the prior express consent of the called party) using an automatic

    telephone dialing system or an artificial or prerecorded voice … to any telephone number

    assigned to a … cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA

    provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

    § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

 9. According to findings by the Federal Communication Commission (“FCC”), the agency

    Congress vested with authority to issue regulations implementing the TCPA, such calls are

    prohibited because, as Congress found, automated or prerecorded telephone calls are a

    greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

    costly and inconvenient. The FCC also recognized that wireless customers are charged for

    incoming calls, whether they pay in advance or after the minutes are used. See In re Rules &

    Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014

    (2003).

 10. On January 4, 2008, the FCC issued a Declaratory Ruling confirming that autodialed calls

    and calls using an artificial voice or prerecorded message to a wireless number by, or on

    behalf of, a creditor are permitted only if the calls are made with the “prior express consent”




                                                  2
Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 5 of 10 PageID #: 9




      of the called party. See In the Matter of Rules & Regulations Implementing the Tel.

      Consumer Prot. Act of 1991 (“FCC Declaratory Ruling”), 23 F.C.C. Rcd. 559 (2008).

 11. The FCC “emphasize[d] that prior express consent is deemed to be granted only if the

      wireless number was provided by the consumer to the creditor, and that such number was

      provided during the transaction that resulted in the debt owed.” FCC Declaratory Ruling,

      23 F.C.C. Rcd. 559, 564-65 ¶ 10 (2008).

 12. Under the TCPA, and pursuant to the FCC Declaratory Ruling, the burden is on the

      Defendant to demonstrate that the Plaintiff gave her express consent to Defendant to use an
      autodialer to call her cellular telephone within the meaning of the statute. See FCC

      Declaratory Ruling, 23 F.C.C. Rcd. 559, 565 ¶ 10.



                                    FACTUAL ALLEGATIONS

 A.      Factual Allegations Regarding Defendant
 13. Defendant is in the banking industry.

 B.       Factual Allegations Regarding Plaintiff
 14. Plaintiff is being called by the Defendant in connection to a Debt (“Debt”).

 15. Plaintiff is holder and owner of a cell phone (“Cellular Phone”) which was called by

      Defendant in its attempt to collect the debt.

 C.      Factual Allegations Regarding Plaintiff’s TCPA Allegations
 16. Plaintiff is the account holder and owner of the Cellular Phone and is charged for each call

      within the meaning of 47 U.S.C. § 227(b)(1)(A)(iii).

 17. Defendant called Plaintiff on the Cellular Phone from at least early part of 2016.

 18. Plaintiff made verbal requests to Defendant to stop calling his Cellular Phone. Said requests

      to cease and desist phone calls include but are not limited to requests made in January 2016.

 19. Despite Plaintiff’s requests to Defendant to cease calls, Defendant continued to call

      Plaintiff’s Cellular Phone numerous times.



                                                      3
Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 6 of 10 PageID #: 10




 20. Some of the calls answered by the Plaintiff and placed by Defendant had: (1) pre-recorded

    voice message; or (2) a standard pause and gap before a live operator was available.

    Consequently, many, if not all, of the calls made by Defendant to Plaintiff on his Cellular

    Phone, including, but not limited to, the calls listed in paragraph 24 above, were made using

    an automatic telephone dialing system (“ATDS”) and/or artificial or prerecorded voice.

 21. Defendant’s calls to Plaintiff on her Cellular Phone were made for purposes of collecting a

    debt, namely the Debt.

 22. Defendant did not obtain prior express consent to call Plaintiff on her Cellular Phone for
    purposes of attempting to collect the Debt. Alternatively, even if Defendant did have prior

    express consent to make TCPA regulated calls to Plaintiff’s Cellular Phone, said prior

    express consent was explicitly revoked by the Plaintiff via repeated and unequivocal requests

    to cease and desist phone calls.

 23. Defendant is responsible for making the above-described ATDS-generated and/or automated

    or prerecorded calls.

 24. These calls caused Plaintiff severe emotional distress.

 25. Plaintiff is being called multiples times a day by Defendant, which causes him disruption in

    his work and severe stress and anxiety.

 26. Plaintiff has been damaged by these illegal calls because his privacy was improperly invaded,

    minutes were used from his cellular telephone plans, and he was forced to spend time tending

    to unwanted calls. See Martin v. Leading Edge Recovery Solutions, LLC, Case No. 11 C

    5886, 2012 WL 3292838 (N.D. Ill. Aug. 10, 2012) (Lefkow, J.). Furthermore, Plaintiff also

    incurred injury including but not limited to severe emotional distress, value of time spent in

    an attempt to resolve this dispute with Defendant incurred as a direct result of Defendant’s

    actions.



                                       CAUSES OF ACTION

                                          FIRST COUNT


                                                  4
Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 7 of 10 PageID #: 11




         VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                            47 U.S.C. § 227(b)(1)(A)
 27. Plaintiff realleges and incorporates by reference each and every allegation set forth in the

    preceding paragraphs.

 28. The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or other

    persons or entities acting on Defendant’s behalf constitute numerous and multiple violations

    of the TCPA, 47 U.S.C. § 227(b)(1(A), by making calls, except for emergency purposes, to

    the cellular telephone numbers of Plaintiff using an ATDS and/or artificial or prerecorded

    voice.

 29. As a result of the Defendant’s and/or its affiliates, agents, and/or other persons or entities

    acting on Defendant’s behalf violations of 47 U.S.C. § 227(b)(1)(A), Plaintiff presumptively

    is entitled to an award of $500 in statutory damages for each and every call to her cellular

    telephone numbers using and ATDS and/or artificial or prerecorded voice in violation of the

    statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

 30. Plaintiff is also entitled to and do seek injunctive relief prohibiting the Defendant and/or its

    affiliates, agents, and/or other persons or entities acting on Defendant’s behalf from violating

    the TCPA, 46 U.S.C. § 227(b)(1)(A), by making calls, except for emergency purposes, to any

    cellular telephone numbers using an ATDS and/or artificial or prerecorded voice in the

    future.




                                         SECOND COUNT

          KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
             CONSUMER PROTECTION ACT, 47 U.S.C. § 227(b)(1)(A)
 31. Plaintiff realleges and incorporates by reference each and every allegation set forth in the

    preceding paragraphs.




                                                   5
Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 8 of 10 PageID #: 12




 32. The foregoing acts and omissions of the Defendant and/or its affiliates, agents, and/or other

    persons or entities acting on Defendant’s behalf constitute numerous and multiple knowing

    and/or willful violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making calls, except for

    emergency purposes, to the cellular telephone numbers of Plaintiff using an ATDS and/or

    artificial or prerecorded voice.

 33. As a result of the Defendant’s and/or its affiliates, agents, and/or other persons or entities

    acting on Defendant’s behalf knowing and/or willful violations of the TCPA, 47 U.S.C.

    § 227(b)(1)(A), Plaintiff is entitled to treble damages of up to $1,500 for each and every call
    to her cellular telephone numbers using an ATDS and/or artificial or prerecorded voice in

    violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

 34. Plaintiff is also entitled to and do seek injunctive relief prohibiting Defendant and/or its

    affiliates, agents, and/or other persons or entities acting on Defendant’s behalf from violating

    the TCPA, 47 U.S.C. § 227(b)(1)(A), by making calls, except for emergency purposes, to any

    cellular telephone numbers using an ATDS and/or artificial or prerecorded in the future.



                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

           A.    A declaration that Defendant and/or its affiliates, agents, and/or other related

 entities’ actions complained of herein violate the TCPA

           B.    An order enjoining Defendant and/or its affiliates, agents and/or other related

 entities, as provided by law, from engaging in the unlawful conduct set forth herein;

           C.    An award to Plaintiff of damages, as allowed by law;

           D.    An award to Plaintiff of attorneys’ fees and costs, as allowed by law and/or

 equity;

           E.    Leave to amend this Complaint to conform to the evidence presented at trial; and

           F.    Orders granting such other and further relief as the Court deems necessary, just,

 and proper.


                                                   6
Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 9 of 10 PageID #: 13




                                       DEMAND FOR JURY

        Plaintiff demands a trial by jury for all issues so triable.

 Dated: January 11, 2019.
                                                Respectfully submitted,



                                                /s/ Ryan R. Frasher _______
                                                Ryan R. Frasher (#27108-49)
                                                THE FRASHER LAW FIRM, P.C.
                                                3209 W. Smith Valley RD, STE 253
                                                Greenwood, Indiana 46142
                                                Telephone: (317)-300-8844
                                                Facsimile: 1-317-218-4501
                                                Email: rfrasher@frasherlaw.com




                                                   7
                            49D11-1901-PL-001644                         Filed: 1/11/2019 3:03 PM
Case 1:19-cv-01019-JMS-MPB Document 1-1 Filed 03/13/19 Page 10 of 10 PageID  #: 14           Clerk
                                             Marion Superior Court, Civil Division 11                           Marion County, Indiana




  STATE OF INDIANA                              )           IN THE MARION SUPERIOR/CIRCUIT COURT
                                                ) SS:
  COUNTY OF MARION                              )           CAUSE NO.
                                                        )
  CALVIN JACKSON                                        )
                                                        )
            Plaintiff,                                  )
                                                        )
  v.                                                    )
                                                        )
  REGIONS BANK                                          )
                                                        )
            Defendant.                                  )
                                                        )
                                                        )

                                         SUMMONS

  TO DEFENDANT:                  Corporation Service Company
                                 135 N. Pennsylvania Street, Suite 1610
                                 Indianapolis, IN 46204

  You are hereby notified that you have been sued by the person named as Plaintiff and in the Court indicated above.

        The nature of the suit against you is stated in the complaint which is attached to this Summons. It also states
  the relief sought or the demand made against you by the Plaintiff.
        An answer or other appropriate response in writing to the complaint must be filed either by you or your
  attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days if
  this Summons was received by mail), or a judgment by default may be rendered against you for the relief demanded
  by Plaintiff.
        If you have a claim for relief against the Plaintiff arising from the same transaction or occurrence, you must
  assert it in your written answer.

            1/14/2019
  Dated______________________________________                _____________________________________________    (Seal)
                                                             Clerk, Marion County Clerk
  The following manner of service of summons is hereby designated:
        Registered or certified mail
  ____ Service at place of employment, to-wit:
       Service on individual - (Personal or copy)
  _X _ Service on agent (Specify)
       Other service (Specify) By Sheriff

  Ryan R. Frasher (27108-49)
  The Frasher Law Firm, P.C.,
  3209 W. Smith Valley Rd., Ste. 253
  Greenwood, IN 46142
  Office:    (317) 300-8844
